DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the Application 16/782,551 filed 02/05/2020 and Response to Election/Restriction filed 07/26/2021.
Claims 1-20 remain pending in the Application. Claims 1-16 are withdrawn from consideration as non-elected claims.
Applicant’s election without traverse of Group III (Claims 17-20) in the reply filed on 07/26/2021 is acknowledged. Therefore Claims 17-20 are under examination at this time.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhong (Publication No. CN 208874328 U) in view of Jacobs (US Patent 10,367,367).
With respect to claim 17 Zhong teaches  A wireless charging system for protecting, transporting, and charging a wireless pairable charging device that includes a rechargeable battery, and for charging a portable electronic device from the wireless pairable charging device (abstract; paragraph [0007]) , comprising: 
a wireless charging case (charging box 1 (paragraph [0026]; Figure 1)), comprising: Page 5 of 9Attorney Docket No. ARDZAD.P0001PATENT 
a housing configured to receive one or more of the wireless pairable charging device (charging box 1 comprising hard shell 2/housing configured to place/receive battery in two/pair battery cavities (abstract; paragraphs [0008], [0017]; Figures 1, 3)); 
wherein the housing comprises an upper surface having one or more slots adapted to receive the wireless pairable charging device, the one or more slots disposed in an interior of the housing (hard shell 2/housing comprises hard shell 2/upper surface having two battery cavities 221/slots for placing two/pairable batteries/charging devices (paragraphs [0017], [0031]; Figure 1)); 
a lid attached to the housing and operable between a closed position where the lid conceals the wireless pairable charging device within the wireless charging case and an open position where the lid is displaced from the housing such that a user can remove the wireless pairable charging device from the case (lid 21/box cover, might be in open position and closed position (paragraphs [0007], [0026], [0029]; Figure 1)); 
a wireless charging contact configured to couple to the wireless pairable charging device when the wireless pairable charging device is placed within the housing (contact 2231/wireless for connecting with placed battery into two battery cavities 221/slots for charging (paragraphs [0026], [0033]; Figures 1, 3)); 

a wireless charging case battery (battery case 223 (paragraphs [0026], [0031]; Figure 3)); 
a wireless communication circuitry operably configured to transmit charging data of the wireless charging case battery (card reading slot to transmit data when the battery needs to be charged  (paragraphs [0007], [0018], [0035], [0036])); 
the wireless pairable charging device (placing two batteries back-to-back/pairable charging device (abstract; paragraphs [0005], [0007], [0008])), comprising:
a body having a rechargeable battery disposed therein (paragraphs [0005], [0007], [0008]); 
While Zhong teaches charging box comprising two/pair of slots for receiving two removable, rechargeable batteries/pairable charging devices for charging, wherein  rechargeable batteries/pairable charging devices are used for charging electronic devices (abstract), Zhong lacks specifics regarding inductive charge, including  batteries/pairable charging devices having male/female charging ports. However Jacobs teaches:
wherein each slot is adapted to inductively charge the wireless pairable charging device received therein (charging device 10 adapted to wireless/inductive charge (col. 3, ll.63-65; col. 4, ll.24-27; Fig. 1));
a male charging port operably connected to the rechargeable battery and disposed on a side of the body, the male charging port adapted to removably insert into a portable electronic device and provide electrical charge to the portable electronic device (charging device 10 comprising rechargeable battery and having male charging port 21 to charge electronic device (col.  5, ll.7-9; Figs. 1, 8)); 
a female charging port operably connected to the rechargeable battery and disposed on a side of the body, the female charging port configured to receive a charging connector therein and thereby charge the wireless pairable charging device (charging device 10 comprising rechargeable battery and having female charging ports 13 to be charged (col.  4, ll.64-66; Figs. 1, 8)).  
It would have been obvious to one o0f ordinary skill in the art before effective filing date of claimed invention to have used Jacobs to teach specific subject matter Zhong does not explicitly teach, because it provides the device, which is suitable for camping or recreation, may be compatible with all-terrain vehicles or snowmobiles, and is capable of both vertical and horizontal positioning (col. 7, ll.25-27).
With respect to claims 18-19 Zhong teaches:
Claim 18: wherein housing comprise a pair of mating fasteners for securing the lid in the closed position (paragraphs [0026], [0029]; Figure 1).  
Claim 19: wherein the housing further comprises charging circuitry configured to initiate charging of the wireless pairable charging device when a detector detects that the wireless pairable charging device is inserted into the one or more slots and a lid sensor detects the lid in the closed position (paragraphs [0008], [0031]).  

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhong (Publication No. CN 208874328 U) in view of Jacobs (US Patent 10,367,367) and further in view of Giles et al. (US Patent Application Publication 20200107184).

Claim 20: wherein: the wireless charging case further comprises wireless communication circuitry operably configured to transmit charging data of the wireless charging case battery to a companion electronic device (paragraph [0092]; Fig. 9); and the wireless pairable charging device further comprises wireless communication circuitry operably configured to transmit charging data of the rechargeable battery to the companion electronic device (paragraphs [0090], [0092]; Fig. 8).
It would have been obvious to one of ordinary skill in the art before effective filing date of claimed invention to have used Giles et al. to teach specific subject matter Zhong in view of Jacobs does not explicitly teach, because it provides a terchiques, which may be implemented in and/or used with a number of different types of devices, including but not limited to cellular phones, tablet computers, portable computers, desktop computers, accessory and/or wearable computing devices, portable media players, remote controls, wireless speakers, set top box devices, television and/or media systems, and any of various other computing devices (paragraph [0007]).

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Helen Rossoshek whose telephone number is (571)272-1905.  The examiner can normally be reached on 7:00-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACK CHIANG can be reached on 5171-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HR
08/05/2021
/HELEN ROSSOSHEK/Primary Examiner, Art Unit 2851